CLAIMS 1-39 ARE PRESENTED FOR EXAMINATION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s Information Disclosure Statements filed August 27, 2020 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
Claim Rejection - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for the treatment of an inflammatory disease, does not reasonably provide enablement for the prevention of the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without a burden of undue experimentation.
Burden on the Examiner for Making a Rejection Under 35 U.S.C. § 112 First Paragraph
	As set forth in In re Marzocchi, 169 USPQ 367, 370 (CCPA 1971):

“[A] [s]pecification disclosure which contains teaching of manner and process of making and using the invention in terms corresponding to the scope to those used in describing and unless there is reason to doubt the objective truth of statements contain therein which must be relied on for enabling support; assuming that sufficient reason for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in specification is truly enabling.” (emphasis added).

Here, the objective truth of the statement that an inflammatory disease or condition disorder can be prevented is doubted the term “preventing” is substantially synonymous with the term “curing” and both circumscribe methods of a high degree of success.  Because such success is not reasonably possible with most diseases/disorders, especially those having an etiology and pathophysiological manifestations as complex/poorly understood as inflammatory diseases or conditions, the specification, which lacks an objective showing that an inflammatory disease or condition can actually be prevented, is viewed as lacking an enabling disclosure of the same.
Also, in order to accept that a particular compound is effective for the prevention of an inflammatory disease or condition or the modulation of certain cytokines, such as osteoarthritis, one skilled in the art would have to be satisfied that a particular compound, or combination of compounds, could affect the pathoetiological factors associated with the inflammatory disease or condition whereby the disease or condition could be kept from ever becoming manifest.
It is noted that the term “prevent” does not necessarily mean that something is kept from ever occurring, but the Examiner’s interpretation is an interpretation that falls under the “broad and reasonable” standard for claim term interpretation as set forth in the MPEP at § 2111 and thus is proper.
Thus, because of the above reasons, the Examiner doubts the objective truth of the statement that the presently claimed combination of active agents will prevent an inflammatory disease or condition and the Examiner has therefore satisfied the burden as set forth in In re Marzocchi, Id. for making a rejection under 35 U.S.C. § 112, first paragraph.  The claims are therefore deemed properly rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over, in the alternative, (a) claims 1-29 of U.S. Patent No. 9,68,092, (cited by the Examiner), (b) claims 1-57 of U.S. Patent No. 9,029,353, (cited by the Examiner); (c) claims 1-36 of U.S. Patent No. 8,168,614, (cited by Applicant) or (d) claims 1-26 of U.S. Patent No. 8,501,712, (cited by Applicant).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because although the patented and the pending set of claims have not been constructed in the same manner, upon review of the pending claim set and the patented claim sets, it is clear that in the present set of pending claims the recited boron-containing species of compounds encompass those of the patented claims.
	For the above reasons, the present claims are deemed properly rejected and none are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 30, 2022
/